DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I, claims 1-9 in the reply filed on December 08, 2021 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over D’Souza et al (WO 2016/011240 which corresponds to US 2017/0120227 A1).
	Applicants’ claimed invention is directed to a bulk-metal crystalline catalyst comprising a first transition metal core surrounded by a silica-alkaline earth metal framework crystal lattice and including at least one transition metal atom bound to the periphery of the framework crystal lattice, wherein the transition metals are selected from the group consisting of iron (Fe), cobalt (Co), manganese (Mn), rhodium (Rh), ruthenium (Ru) and combinations thereof.
	D’Souza teaches a bulk metal oxide catalyst having a nesosilicate (SiO4) crystal structure comprising at least two or more metals or two or more compounds thereof (M1, M2) in the lattice of the crystal structure.  See claim 1.
	D’Souza teaches a bulk metal oxide catalyst, wherein M1 comprises magnesium (Mg), calcium (Ca), barium (Ba), molybdenum (Mo), manganese (Mn), iron (Fe), cobalt (Co), copper (Cu), or any compound thereof.  See claim 4
	D’Souza teaches M2 comprises at least one metal from Group IIIB, IVB, VIB, VIII.  See claim 1.
D’Souza teaches a bulk metal oxide catalyst, further comprising M3, wherein M3 comprises a metal from Group VIII or a compound thereof, and wherein M1, M2, and M3 are different.  See claim 6.
D’Souza teaches a bulk metal oxide catalyst, wherein M3 comprises Pt, Ru, Rh, Ir, Au, Ag, Pd or any compounds thereof.  See claim 7.
3, wherein the metal oxide is represented by the formula of (M11-x,M2x,M3y,)2SiO4, where 0≤x≤0.5, 0≤y≤0.05 and (x+y) ≤0.5, M1, M2, and M3 are different.  See claim 10.
The bulk-metal crystalline catalyst of D’Souza encompasses the bulk-metal crystalline catalyst composition of the instant claims. 
It would therefore have been obvious to one of ordinary skilled in the art, before the effective filing date of the claimed invention to utilize the bulk metal oxide of D’Souza to arrive at the present claimed invention because D’Souza bulk metal oxide catalyst exhibits enhanced activity, coke resistance and sinter resistance properties in hydrocarbons synthesis process.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Karim et al ( US 9,545,620).
	Applicants’ claimed invention is directed to a bulk-metal crystalline catalyst comprising a first transition metal core surrounded by a silica-alkaline earth metal framework crystal lattice and including at least one transition metal atom bound to the periphery of the framework crystal lattice, wherein the transition metals are selected from the group consisting of iron (Fe), cobalt (Co), manganese (Mn), rhodium (Rh), ruthenium (Ru) and combinations thereof.
Karim teaches a bulk metal oxide catalyst composition comprising cobalt; manganese; a hydrophilic silica; and at least one element selected from the group of lanthanum, phosphorus, Fe, Zr and Zn, wherein the relative molar ratios of the elements comprised in said composition are represented by the formula 
CoMnaSibXcMdOy
 wherein: 
M is one or more elements selected from the group consisting of alkali metal, alkaline earth metal and transition metal; a is from about 0.8 to about 1.2; b is from about 0.1 to about 1; each c is from greater than 0 to about 0.005, wherein the total c is from greater than 0 to about 0.005; d is from about 0 to about 0.005; X is at least one element selected from the group consisting of lanthanum, phosphorus, Fe, Zr and Zn; y is a number determined by the valence of the other elements present; and Si is in the form of a hydrophilic silica. In the context of the present invention, it was surprisingly found that the catalyst activity of a conventional cobalt manganese oxide FT-catalyst can be significantly increased when said conventional catalyst is modified with a hydrophilic silica, such as, for example, an AEROSIL.RTM. hydrophilic silica from Evonik, and at least one element selected from the group consisting of lanthanum, phosphorus, Fe, Zr and Zn and optionally one or more elements selected from the group consisting of alkali metal, alkaline earth metal and transition metal. Furthermore, it was found that the catalyst of the present invention has a decreased selectivity for CO2 and CH4 which are unwanted side products of F-T synthesis. Hence, the catalyst provided by the present invention is particularly suitable for converting a syngas mixture into a hydrocarbon comprising product stream. In one aspect, the hydrocarbon is an olefin. 
	Karim is silent with respect to a bulk-metal catalyst having a crystalline structure.  However, the process of making the catalyst composition of Karim is similar to the process of making catalyst composition of the present invention.  Therefore, Karim catalyst composition should have a crystalline structure.
The bulk-metal crystalline catalyst of Karim encompasses the bulk-metal crystalline catalyst composition of the present claims. 
It would therefore have been obvious to one of ordinary skilled in the art, before the effective filing date of the claimed invention to utilize the bulk metal oxide of Karim to arrive at the present claimed invention because Karim bulk metal oxide catalyst exhibits a decreased selectivity for CO2 and CH4 which are unwanted side products of F-T synthesis. Hence, the catalyst provided by the present invention is particularly suitable for converting a syngas mixture into a hydrocarbon comprising product stream. In one aspect, the hydrocarbon is an olefin. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643. The examiner can normally be reached M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAFAR F PARSA/            Primary Examiner, Art Unit 1622